255 S.W.2d 1014 (1953)
HAYKEL
v.
STATE.
No. 26142.
Court of Criminal Appeals of Texas.
January 7, 1953.
Rehearing Denied March 18, 1953.
Dixie & Ryan, Houston, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
This is a conviction for burglary, with punishment assessed at five years in the penitentiary.
The sufficiency of the evidence to support the conviction presents the sole question for review.
Appellant's guilt is established by his written confession, together with proof showing his possession recently thereafter of certain property taken in the burglary. The property mentioned was found as a result of a search of appellant's room.
Appellant attacks the sufficiency of the evidence to support the conviction, claiming the alleged stolen property was found in an illegal search of his private residence.
It the search was illegal, appellant should have urged an objection to the testimony at the time it was offered in evidence. This he did not do, and in failing to do so, waived any objection thereto. Moreover, proof of appellant's possession of the alleged stolen property was established by his confession, to the introduction of which no objection was made. Graham v. State, 126 Tex. Crim. 531, 69 S.W.2d 73; Montgomery v. State, 115 Tex. Cr.R. 469, 31 S.W.2d 440.
The same facts which appellant claimed were obtained as a result of an illegal search were before the jury from another source, without objection, which rendered any objection to the alleged illegal search untenable. Countee v. State, 119 Tex. Crim. 131, 44 S.W.2d 994.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the Court.

On Motion for Rehearing
BELCHER, Commissioner.
Appellant complains of the introduction in evidence of his confession over his objection, however, no objection was interposed on the ground that the confession was involuntary. No exception was reserved to the overruling of the objection that was made thereto as required by *1015 Sec. 2 of Art. 759a, Vernon's Ann.C.C.P. Consequently, the question as to the admissibility of the confession is not before us.
Witness Massey testified that he went to appellant's apartment and found in his room the property in question. No objection being made to this testimony, no error is presented.
Motion for rehearing overruled.
Opinion approved by the Court.